ORDER AND JUDGMENT*
DEANELL REECE TACHA, Circuit Judge.
Plaintiff-Appellant Francisco J. Reyes was arrested in Arapahoe County, Colorado on a facially valid warrant issued in Sedgwick County, Kansas. Following his detention in Arapahoe County, he was extradited to and detained in Sedgwick County. After his release, he filed a complaint under 42 U.S.C. § 1983 in the United States District Court for the District of Colorado and the District of Kansas, alleging violations under the Fourth and Fourteenth Amendments. Each district court granted summary judgment to the Defendants-Appellees, and Mr. Reyes appealed each decision. Because the district courts’ rulings and the issues raised on appeal are identical for both appeals, we consider them together.
Mr. Reyes’s claims are clearly foreclosed by Baker v. McCollan, 443 U.S. 137, 99 S.Ct. 2689, 61 L.Ed.2d 433 (1979). Accordingly, and for substantially the same reasons articulated by the district courts, we AFFIRM the district courts’ grant of summary judgment to the Defendants-Ap-pellees. The motion to seal the appendices is granted.

 This order and judgment is not binding precedent except under the doctrines of law of the case, res judicata and collateral estoppel. It may be cited, however, for its persuasive value consistent with Fed. R.App. P. 32.1 and 10th Cir. R. 32.1.